               Case 6:19-mj-04169-MWP Document 22 Filed 01/16/20 Page 1 of 1
                                                                                16 W Main St, Suite 100
                                                                                Rochester, NY 14614
                                                                                Phone: 585-461-1999
                                                                                Fax: 585-491-6512
                                                                                Email: mark@fotilaw.com


                                                January 16, 2020
Hon. Marian W. Payson
United States Magistrate Judge
100 State Street
Rochester, New York 14614

Re: USA v. Nary, et al (6:19-mj-04169-MWP)


Dear Judge Payson,

    Thomas Nary is currently scheduled for a status conference on January 17, 2020. At this time, we have
received a significant volume of discovery, and the Government has indicated additional disclosure is
forthcoming, including discovery that will require furnishing a 10-terabyte external hard drive to provide
enough electronic storage to hold the digital material.

    The Government and the defense have had several discussions related to various components of the case,
including protective orders regarding the discovery and communication regarding property that was seized
from Mr. Nary.

    During the course of those discussions, the parties agreed that additional time would be needed to review
the forthcoming discovery, and the Government has indicated that it does not object to a request for an
adjournment of the status conference currently scheduled for January 17, 2020. A preliminary hearing is not
being requested at this time.

    I would request approximately 45 days to accommodate efforts to review the voluminous discovery
already provided and the additional discovery that is forthcoming as well as further discussions between the
defense and the Government relevant to the current procedural posture of the case.

    The two co-defendants have already requested an adjournment by letter (Docket # 18, 20). Both
adjournments were granted by the Court (Docket # 19, 21). The Government did not object to those requests
either.

    I would further move to exclude any time that could accrue pursuant to the Speedy Trial Act between
today’s date and any adjourn date set by the Court.

      Thank you for your attention and consideration in this matter.

                                                                          /s/ Mark A. Foti
                                                                          Mark A. Foti, Esq.

Cc:          Meghan K. McGuire
             David R. Morabito
             David C. Pilato
